Exhibit 10.24

 

DIRECTOR COMPENSATION SUMMARY

 

(EFFECTIVE AS OF JUNE 5, 2013)

 

 

 

Employee directors receive no additional compensation other than their normal
salary for serving on the Board or its committees. The Chairman of the Board
receives $130,000 annually. Each non-employee director (other than the Chairman
of the Board) receives $55,000 annually. In addition, the Chairman of the Audit
Committee receives a $30,000 annual retainer. The Chairmen of the Compensation
and the Nominating and Corporate Governance Committees each receive an
additional $20,000 annual retainer. Each Audit Committee member (other than the
Chairman of the Committee) receives an additional $15,000 annual retainer. Each
member of the Compensation and Nominating and Corporate Governance Committees
(other than the Chairmen of those Committees) receives an additional $10,000
annual retainer. Outside directors also receive an initial grant, upon first
election or appointment, and an annual grant of shares of restricted stock equal
to $150,000, except the Chairman of the Board who receives an annual grant of
shares of restricted stock equal to $170,000, which valuation is based on the
price of Newpark stock on the date of the grant (appointment, election or
re-election).

 

 

 